           Case 2:19-cv-01870-APG-BNW Document 31 Filed 04/24/20 Page 1 of 3



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Anthony Salazar,                                        Case No.: 2:19-cv-01870-APG-BNW

 4           Plaintiff                                                     Order

 5 v.

 6 Chaplain Calderin,

 7           Defendant

 8

 9          Plaintiff Anthony Salazar has filed four miscellaneous motions. First, she1 filed a motion

10 to amend the complaint in the future. ECF No. 7. I deny the motion without prejudice. If

11 Salazar seeks to amend her complaint in the future, she must comply with Federal Rule of Civil

12 Procedure 15.

13          Second, Salazar filed a motion for clarification regarding service. ECF No. 11. I deny the

14 motion as moot because this order addresses service.

15          Third, I deny Salazar’s objection to Magistrate Judge Weksler’s order denying Salazar’s

16 inmate paralegal from attending the inmate early mediation. ECF No. 23. That order was not

17 clearly erroneous or contrary to law. See Local Rule IB 3-1(a).

18          Finally, I deny Salazar’s request for copies of motions that she filed with the court. ECF

19 No. 24. If Salazar wishes to receive copies of electronically filed documents from the court, the

20 cost is $0.10 per page. See Nev. LR IC 1-1(i)(5); 28 U.S.C. § 1914.

21          I THEREFORE ORDER the following:

22

23   1
      Salazar has informed the court that she is transgender and requests that the court use female
     pronouns when referring to her. ECF No. 8 at 1.
          Case 2:19-cv-01870-APG-BNW Document 31 Filed 04/24/20 Page 2 of 3



 1         1.      The Clerk of the Court shall electronically SERVE a copy of this order and a

 2 copy of Salazar’s complaint (ECF No. 2) on the Office of the Attorney General of the State of

 3 Nevada, by adding the Attorney General of the State of Nevada to the docket sheet. This does

 4 not indicate acceptance of service.

 5         2.      Service must be perfected within 90 days from the date of this order under Fed. R.

 6 Civ. P. 4(m).

 7         3.      Subject to the findings of the screening and follow up orders (ECF Nos. 1, 3),

 8 within 21 days from the date of entry of this order, the Attorney General’s Office shall file a

 9 notice advising the court and Salazar whether it accepts service for defendant Chaplain Calderin.

10 If the Attorney General’s Office cannot accept service for Chaplain Calderin, the Office shall

11 file, under seal, but shall not serve Salazar, the last known address of the Chaplain. If the last

12 known address is a post office box, the Attorney General’s Office shall attempt to obtain and

13 provide the last known physical address.

14         4.      If service cannot be accepted for Chaplain Calderin, Salazar shall file a motion

15 requesting issuance of a summons, and specifying the full name and address for Chaplain

16 Calderin.

17         5.      If the Attorney General accepts service of process for Chaplain Calderin, then

18 Chaplain Calderin shall file and serve an answer or other response to the complaint (ECF No. 2)

19 within 60 days from the date of this order.

20         6.      Henceforth, Salazar shall serve upon Chaplain Calderin, or if an appearance has

21 been entered by counsel, upon the attorney, a copy of every pleading, motion or other document

22 submitted for consideration by the court. Salazar shall include with the original document

23 submitted for filing a certificate stating the date that a true and correct copy of the document was



                                                     2
         Case 2:19-cv-01870-APG-BNW Document 31 Filed 04/24/20 Page 3 of 3



 1 mailed or electronically filed to the defendants or counsel for the defendant. If counsel has

 2 entered a notice of appearance, Salazar shall direct service to the individual attorney named in

 3 the notice of appearance, at the physical or electronic address stated in the notice. The court may

 4 disregard any document received by a district judge or magistrate judge which has not been filed

 5 with the Clerk of the Court, and any document received by a district judge, magistrate judge, or

 6 the Clerk of the Court which fails to include a certificate showing proper service.

 7         7.     This case is no longer stayed.

 8         8.     The motion to amend (ECF No. 7) is denied without prejudice

 9         9.     The motion for clarification (ECF No. 11) is denied as moot.

10         10.    The objection (ECF No. 23) is denied.

11         11.    The motion for copies (ECF No. 24) is denied.

12         Dated: April 24, 2020

13                                                          _________________________________
                                                            ANDREW P. GORDON
14                                                          UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23



                                                    3
